DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 10AUG2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(a) rejections previously set forth in the Final Office Action mailed 10JUN2021. For purposes of Appeal, the claims are entered and the finally rejected claims based on art remain unchanged. Applicant's arguments filed 10AUG2021 have been fully considered but they are not persuasive.
Regarding ROGERS, the Examiner respectfully disagrees. Even considering Fig. 1, viewing the reference at full size (without zooming in), appears to suggest a single separating cone made of three parts (as opposed to integral) as is commonly known in the art.
Regarding YANG, P279 is the list of references cited. It is assumed that Applicant is pointing at P278/right C/L6-8. Applicant points to the embodiment of hydrocyclone A, whereas the rejection is based on hydrocyclone B, which teaches a constant angle of 10º across or 5º from the wall to the centre (Fig. 1), which anticipates the claimed range of less than 8º. One must read the whole paragraph for context:
The smaller the change of the angle between the two cones, the greater the sharpness of the grade efficiency curve; and vice versa. Higher sharpness of the grade efficiency curve is preferable in the classification process. The cone combination has impact on the separation efficiency of different particle sizes. Hydrocyclone A has significantly larger grade efficiency for the particles with size smaller than 15µm compared with hydrocyclones B and C. Because the angle of if focused on the uniformity of particle size separation process.
The disclosure as a whole is more nuanced, and does not unequivocally direct one of ordinary skill in the art to use the embodiment of hydrocyclone A over the embodiment of hydrocyclone B. Hydrocyclone B has its own advantages such as a greater separation efficiency (P278/left C/L4-13) including, as pointed out by the Applicant, greater energy efficiency (P278/right C/first full paragraph):
For solid–liquid separation, when the angle of the second cone does not change, the bigger the angle of the first cone, the smaller the split, the higher separation efficiency area, the bigger the pressure drop, and the stronger the centrifugal force. The smaller the angle of two cones changes, the larger the sharpness of the grade efficiency curve, and the less the energy consumption.
Note that patents (and non-patent literature) are relevant as prior art for all they contain (MPEP 2123). It is not necessarily the best embodiment. The embodiments that are disclosed may teach or suggest a single reason to modify or combine a prior art reference and is enough to establish a prima facie case of obviousness.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777